In re Jones, Andrew Lee; —Plaintiff(s); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “J”, No. 2-84-743.
Granted. The execution is stayed. The case is remanded to the district court to conduct an evidentiary hearing and rule on the claim that the state exercised jury challenges in a racially discriminatory manner contrary to the principles mandated by the United States Supreme Court in Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).